Sam Seigel brought this action originally in the Lucas County Common Pleas against The Detroit and Toledo Shore Line Railroad for damages for personal injuries.
The Railroad Company is engaged in interstate commerce. Seigel, at the time of the accident, was employed by the Company and worked in “Lang Yards”, the southern terminus of the railroad, four miles south of the Ohio-Michigan line, in repairing engines of railroad.
Seigel and other employes for several years, to the knowledge of the Company and employes habitually crossed a certain lot and crawled through a hole in the fence adjacent to the railroad in going to and from work.
At the time of the injury Seigel was going to work, had crawled through the fence, was seen by those in charge of a freight train and while climbing through said train was knocked off car by a sudden jerk in starting, receiving severe injuries to a leg.
No notice or warning that the train was about to start was given and it was customary to give two short blasts of the whistle before starting.
A judgment for $7500 rendered by the Common Pleas was reversed by the Appeals.
Seigel, in the Supreme Court, contends:
1. That he was engaged in interstate commerce and therefore entitled to recover by virtue of The Federal Employer’s Liability Act.
2. That it was for the jury to determine whether or not he was engaged in interstate commerce.